      Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 1 of 18. PageID #: 97




                         IN THE UNITED STATE DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JACQUELINE BERRY,                                      )       CASE NO. 1:20-CV-01453-SL
                                                       )
               Plaintiff,                              )       JUDGE SARA LIOI
       v.                                              )
                                                       )       MAGISTRATE JUDGE
BRICKLAYERS AFL-CIO                                    )       KATHLEEN B. BURKE
LOCAL UNION 5,                                         )
                                                       )
               Defendant.                              )

        DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

       Now comes defendant Bricklayers AFL-CIO, Local Union 5 (“Local 5”), by and through

counsel, pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6), and moves this

Honorable Court for an order dismissing plaintiff’s first amended complaint (Doc. 10) for lack of

subject matter jurisdiction and for failure to state a claim for the reasons that:

       1.      Counts I and II fail to plead facts establishing that Local 5 is liable as a
               “labor organization” pursuant to Title VII;

       2.      The Court lacks subject matter jurisdiction over Count V because plaintiff
               fails to plead facts sufficient to establish the “commerce” element
               necessary for subject matter jurisdiction and to state a claim pursuant to
               the Equal Pay Act;

       3.      Count V fails to sufficiently allege willful violations of the Equal Pay Act
               and is barred by the two-year statute of limitations set forth in 29 U.S.C.
               §255(a);

       4.      Counts III and IV fail to plead facts establishing that Local 5 is liable as a
               “labor organization” under Ohio law; and

       5.      Count VI for intentional infliction of emotional distress merely alleges
               garden variety employment discrimination which is insufficient to state a
               claim under Ohio law.

Should the Court find that plaintiff’s federal claims fail to state a claim, the Court may decline to

exercise supplemental jurisdiction over plaintiff’s state law claims because there is no
      Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 2 of 18. PageID #: 98




independent basis for federal jurisdiction.

       A memorandum in support of this motion is attached.

                                                  Respectfully submitted,

                                                  GOLDSTEIN GRAGEL LLC

                                                  /s/ Richard L. Stoper, Jr.
                                                  Joyce Goldstein, Esq. (OH #0029467)
                                                  jgoldstein@ggcounsel.com
                                                  Richard L. Stoper, Jr. (OH #0015208)
                                                  rstoper@ggcounsel.com
                                                  1111 Superior Avenue E., Suite 620
                                                  Cleveland, Ohio 44114
                                                  (216) 771-6633
                                                  (216) 771-7559 (fax)

                                                  Attorneys for Defendant Bricklayers AFL-
                                                  CIO Local Union 5




                                              2
      Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 3 of 18. PageID #: 99




                     MEMORANDUM IN SUPPORT OF
        DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                 STATEMENT OF THE CASE

       On July 1, 2020, plaintiff Jaqueline Berry filed a complaint against Bricklayers Local

Union 5 AFL-CIO (“Local 5” or “Union”), alleging claims pursuant to Title VII, the Equal Pay

Act (“EPA”), and state law. (Complaint, Doc. 1). In a conclusory manner and without alleging

sufficient facts, plaintiff alleged that Local 5 was her “employer” pursuant to Title VII and Ohio

law, and that Local 5 discriminated against her based on her gender by paying her unequal wages

and terminating her employment. Plaintiff also alleged that Local 5 retaliated against her by

terminating her employment after she complained about her wages.

       On August 18, 2020, Local 5 filed Defendant’s Motion to Dismiss Complaint, or, In the

Alternative, for Summary Judgment. (Motion, Doc. 5). The motion established that Local 5 was

not an “employer” pursuant to Title VII or state law, because both Title VII and state law define

“employer” to mean an entity employing at least fifteen employees (Title VII) or four employees

(Ohio law), and Local 5 never had more than two employees. (Id. 4-9, 11-13, PageID# 38-43,

45-47). The motion also established that plaintiff’s Equal Pay Act claim was barred by the two-

year statute of limitations (id. at 9-11, PageID# 43-45), and that plaintiff’s claim for intentional

infliction of emotional distress failed to state a claim (id. at 13-14, PageID# 47-48).

       Plaintiff, rather than defend the complaint, filed a first amended complaint. (First

Amended Complaint (“FAC”), Doc. 10). The FAC removed the allegations that Local 5 was

plaintiff’s employer (Complaint ¶¶50, 65, Doc. 1), and replaced them with allegations that Local

5 was “a labor organization as defined by Title VII” (FAC ¶51, Doc. 10) and “a labor
      Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 4 of 18. PageID #: 100




organization as defined by R.C. §4112.01(A)(4)” (id. ¶66, Doc. 10).1

        Plaintiff cannot use the provisions for “labor organization” liability under Title VII and

Ohio law to avoid the statutory requirements that limit employer liability to those employers that

employ a minimum number of employees. Nor can plaintiff assert a claim against Local 5 as a

“labor organization” because plaintiff has not alleged that she is a member or applicant.

Therefore, plaintiff’s federal and state discrimination and retaliation claims fail to state a claim.

        This Court lacks jurisdiction over plaintiff’s Equal Pay Act claim because plaintiff fails

to allege facts establishing that she was covered by the Equal Pay Act. In addition, plaintiff fails

to allege facts sufficient to demonstrate that Local 5’s conduct was willful, as required in order to

extend the statute of limitations to three years. In the absence of sufficient allegations of

willfulness, a two-year period applies, and plaintiff’s claims are time-barred.

        Plaintiff’s state law claims should be dismissed for lack of merit. Plaintiff has abandoned

her claim that Local 5 is liable as an “employer” under Ohio law, and plaintiff’s garden variety

discrimination claim is insufficient as a matter of law to state a claim for intentional infliction of

emotional distress. Alternatively, the Court should decline to exercise supplemental jurisdiction

over the state claims after dismissal of the federal claims.

                                                 ARGUMENT

                                         STANDARD OF REVIEW

        The U.S. Supreme Court has held that “the factual allegations in the complaint ‘must be

enough to raise a right to relief above the speculative level.’ Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). In other words, ‘Rule 8(a)(2) still requires a ‘showing,’ rather than a


1
  Immediately after filing the FAC, plaintiff filed an opposition brief of three sentences asserting that the FAC
“renders the majority, if not all of Defendant’s arguments in its briefing moot.” (Brief, Doc. 11). Plaintiff argued
that, “[i]n particular, Defendant was named as an ‘employer’, when it appears it should have been named as a ‘labor
organization.’” (Id.).

                                                         2
     Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 5 of 18. PageID #: 101




blanket assertion, of entitlement to relief.’” Theiss v. Burger King Rest., No. 5:11CV0787, 2011

WL 2971099, at *1 (N.D. Ohio July 20, 2011). Moreover, a court is “not bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

“Pleadings offering mere ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Ferris v. Univ. of Cincinnati Med. Ctr., LLC, No. 1:14-CV-52,

2014 WL 3573627, at *2 (S.D. Ohio July 21, 2014).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Theiss, 2011 WL

2971099, at *1. A complaint that fails to allege a plausible claim should not be permitted to

proceed to discovery because Ashcroft v. Iqbal, 556 U.S. 662 (2009) “expressly forbids allowing

a plaintiff to engage in discovery so as to find facts sufficient to draft a complaint showing

entitlement to relief.” Id. at *3.

        I.      COUNT I FAILS TO STATE A CLAIM BECAUSE PLAINTIFF DOES
                NOT ALLEGE THAT LOCAL 5 IS HER “EMPLOYER” AS DEFINED
                BY TITLE VII, NOR DOES SHE ALLEGE THAT SHE IS A MEMBER
                OF LOCAL 5 AS REQUIRED TO STATE A CLAIM AGAINST
                LOCAL 5 AS A “LABOR ORGANIZATION.”

        In Count I, plaintiff purports to allege a Title VII discrimination claim against Local 5 as

a “labor organization.” (FAC, PageID# 87). Plaintiff removed from the complaint the allegation

that Local 5 is an “employer” (Complaint ¶50, Doc. 1), and replaced it with an allegation that

Local 5 “is a labor organization as defined by Title VII” (FAC ¶51, Doc. 10). Plaintiff’s Title VII

claim fails for at least two reasons.

        First, an employee of a labor organization who seeks to bring a discrimination claim

against the labor organization as an “employer” is required to plead that the labor organization is

an “employer” as defined in Title VII. Plaintiff’s FAC abandoned her claim that Local 5 is liable



                                                  3
     Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 6 of 18. PageID #: 102




as an employer. And since the FAC does not allege that plaintiff was a member of Local 5, or

any other basis for “labor organization” liability, Count I should be dismissed.

       “Title VII contains separate anti-discrimination provisions for employers and labor

organizations.” Ferroni v. Teamsters, Chauffeurs & Warehousemen Local No. 222, 297 F.3d

1146, 1150 (10th Cir. 2002).

       [T]hese subsections refer to discrimination in two different types of relationships.
       Section 2000e–2(a) outlaws discrimination by an employer in the employer-
       employee relationship, while section 2000e–2(c) outlaws discrimination by a
       labor organization in the union-member relationship. . . . There is no indication
       that a labor organization that is sued by an employee alleging discrimination in
       the employment relationship should be treated any differently than any other
       employer. We therefore conclude that the Union must meet the statutory
       definition of employer in order for there to be jurisdiction over Ferroni's
       discrimination claim, which concerns only the employer-employee relationship.

Id. at 1151. See Kern v. City of Rochester, 93 F.3d 38, 46 (2d Cir. 1996) (“when a plaintiff brings

a Title VII action against a union in its capacity as an employer, the plaintiff must demonstrate

that the union meets the Title VII definition of ‘employer’”); Yerdon v. Henry, 91 F.3d 370, 377

(2d Cir. 1996). (“a labor organization with fewer than fifteen employees cannot be sued as an

employer for discrimination under Title VII of the 1964 Civil Rights Act”); Chavero v. Local

241, Div. of the Amalgamated Transit Union, 787 F.2d 1154, 1155 n. 1 (7th Cir. 1986) (where “a

plaintiff attempts to hold the union liable in its employer capacity, it must fall under that

definition, see 42 U.S.C. § 2000e(b), just as any other employer”).

       Plaintiff cannot evade the “employer” requirement of Title VII by suing Local 5 as a

“labor organization.” Accordingly, since plaintiff alleges that Local 5 is a “labor organization,”

not an “employer,” Count I fails to state a claim against Local 5.

       Second, while Title VII does prohibit labor organizations from discriminating against

members, plaintiff does not allege that she was a member of Local 5. 42 U.S.C. § 2000e-2(c)



                                                  4
      Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 7 of 18. PageID #: 103




provides that “[i]t shall be an unlawful employment practice for a labor organization”

        (1) to exclude or to expel from its membership, or otherwise to discriminate
        against, any individual because of his race, color, religion, sex, or national origin;
        (2) to limit, segregate, or classify its membership or applicants for membership, or
        to classify or fail or refuse to refer for employment any individual, in any way
        which would deprive or tend to deprive any individual of employment
        opportunities, or would limit such employment opportunities or otherwise
        adversely affect his status as an employee or as an applicant for employment,
        because of such individual's race, color, religion, sex, or national origin; or
        (3) to cause or attempt to cause an employer to discriminate against an individual
        in violation of this section.

See Yerdon v. Henry, 91 F.3d 370, 377 (2d Cir. 1996) (“we find that § 703(c)’s mandate that a

labor organization may not ‘otherwise discriminate’ applies only to a labor union in its role as a

labor union and not as an employer”).

        Plaintiff fails to state a claim pursuant to 42 U.S.C. §2000e-2(c) because plaintiff has not

alleged that she is a “member” of Local 5. Accordingly, Count I fails to state a claim.2

        II.      COUNT II FAILS TO STATE A CLAIM FOR RETALIATION BECAUSE
                 PLAINTIFF FAILS TO ALLEGE THAT LOCAL 5 IS AN “EMPLOYER” AS
                 DEFINED BY TITLE VII, AND HAS NOT ALLEGED THAT PLAINTIFF
                 WAS A MEMBER OR APPLICANT FOR MEMBERSHIP IN LOCAL 5.

        The FAC does not allege that Local 5 was plaintiff’s “employer,” nor does it allege that

plaintiff was a member or applicant for membership in Local 5. The anti-retaliation provision of

Title VII only applies to actions by a statutory employer, or, as to labor organizations, actions

that discriminate against members or applicants for membership.

        42 U.S.C.A. § 2000e-3(a) provides:

        It shall be an unlawful employment practice for an employer to discriminate
        against any of his employees or applicants for employment, for an employment

2
 Plaintiff, by amending the complaint to remove the allegation that Local 5 was her “employer” for purposes of
Title VII and Ohio law, conceded that she cannot establish that Local 5 was an “employer” pursuant to Title VII and
Ohio Revised Code Chapter 4112. Instead, plaintiff has elected to proceed against Local 5 solely as a “labor
organization.” In the event that the FAC could somehow be construed as asserting a claim against Local 5 as an
“employer,” Local 5 incorporates herein by reference the arguments and evidence submitted with its previously filed
motion to dismiss, or, in the alternative, for summary judgment. (Doc. 5).

                                                        5
     Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 8 of 18. PageID #: 104




        agency, or joint labor-management committee controlling apprenticeship or other
        training or retraining, including on-the-job training programs, to discriminate
        against any individual, or for a labor organization to discriminate against any
        member thereof or applicant for membership, because he has opposed any
        practice made an unlawful employment practice by this subchapter, or because he
        has made a charge, testified, assisted, or participated in any manner in an
        investigation, proceeding, or hearing under this subchapter.

(Emphasis added).

        In Ferroni v. Teamsters, Chauffeurs & Warehousemen Local No. 222, 297 F.3d 1146,

1152–53 (10th Cir. 2002), the court held that a Title VII retaliation claim cannot be brought

against a labor organization by one of its employees without the plaintiff establishing that the

labor organization is an “employer” as defined by Title VII. Title VII’s retaliation provision

“distinguishes between employers and labor organizations. However, this distinction simply

parallels the anti-discrimination provision’s distinction between two types of relationship—that

between employer and employee, and that between union and member.” Id. at 1152. Because the

complaint alleged retaliation against the plaintiff as an employee, rather than a member, the

Court found that the complaint failed to state a Title VII retaliation claim.

        In this case, plaintiff has abandoned her claim that Local 5 is a Title VII “employer,” and

fails to allege that she was a member in or applicant to Local 5. Accordingly, Count II fails to

state a claim for retaliation.

        III.    PLAINTIFF’S EQUAL PAY ACT CLAIM SHOULD BE DISMISSED
                FOR LACK OF SUBJECT MATTER JURISDICTION AND FAILURE
                TO STATE A CLAIM BECAUSE PLAINTIFF FAILED TO ALLEGE
                FACTS ESTABLISHIING THAT SHE IS COVERED BY THE ACT.

        The Court lacks subject matter jurisdiction over Count V, plaintiff’s Equal Pay Act claim,

because plaintiff failed to allege facts establishing coverage under the Act. “Subject matter

jurisdiction is always a threshold determination.” Am. Telecom Co., L.L.C. v. Republic of

Lebanon, 501 F.3d 534, 537 (6th Cir. 2007). “A Rule 12(b)(1) motion to dismiss for lack of

                                                  6
     Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 9 of 18. PageID #: 105




subject matter jurisdiction may involve a ‘facial’ attack or a ‘factual’ attack.” Ladd v. Jamie Rose

Klements DVM, LLC, No. 1:19CV635 (WOB), 2019 WL 6841548, at *1 (S.D. Ohio Dec. 16,

2019). “A facial attack ‘questions merely the sufficiency of the pleading,’ and the Court accepts

as true the complaint’s factual allegations.” Id.

       An employee is covered by the Act “only if he can show that he is covered under the

FLSA, either through ‘enterprise coverage’ or ‘individual coverage.’” Cabrera v. RPE Painting

LLC, No. 1:18-CV-52, 2019 WL 2641150, at *2 (W.D. Mich. June 27, 2019).

       To establish that an employer is an “enterprise engaged in interstate commerce,”
       29 U.S.C. §207(a)(1), an employee must show that the employer “has employees
       engaged in commerce or in the production of goods for commerce, or that [it] has
       employees handling, selling, or otherwise working on goods or materials that
       have been moved in or produced for commerce” and “whose annual gross volume
       of sales made or business done is not less than $500,000.” 29 U.S.C. §203(s)(1).
       “‘Commerce’ means trade, commerce, transportation, transmission, or
       communication among the several States or between any State and any place
       outside thereof.” 29 U.S.C. §203(b).

Id. In Cabrera, the court found that the employee, a painter working for a painting company,

failed to allege enterprise coverage pursuant to Twombly because he alleged no facts regarding

how his employer engaged in commerce.

       “In order to allege individual coverage, a plaintiff must allege that ‘he is ‘(1) engaged in

commerce or (2) engaged in the production of goods for commerce.’” Id. at *3. The court found

that “Cabrera provides nothing more than labels and conclusions regarding individual coverage,”

and that painting “is not inherently an activity that is in, or part of, commerce.” Id. Accordingly,

the court dismissed Cabrera’s claims.

       Similarly, in Ladd v. Jamie Rose Klements DVM, LLC, No. 1:19CV635 (WOB), 2019

WL 6841548, at *3 (S.D. Ohio Dec. 16, 2019), the court found that a plaintiff who worked in a

veterinary office failed to allege individual coverage. The court found that “plaintiff alleges no



                                                    7
     Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 10 of 18. PageID #: 106




facts to support his bare legal assertion. That is, he alleges no facts to state a plausible claim that,

as an employee at an Ohio veterinary practice, he was engaged in ‘commerce’ or in ‘the

production of goods for commerce.’” Id. The court noted that legal conclusions are not accepted

as true and that “‘[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.’” Id. “Because plaintiff alleges not a single fact to support

a plausible claim that connects his employment duties with defendant to interstate commerce, the

Court concludes that this claim must also be dismissed.” Id.3

        Count V does not allege either individual or enterprise coverage, and alleges no facts

from which the Court could make a plausible inference of coverage. “Section 203(s) was inserted

into the Act to exempt small businesses from the scope of the provisions of the FLSA.” Kowalski

v. Kowalski Heat Treating, Co., 920 F. Supp. 799, 803 (N.D. Ohio 1996). A local union office

with two employees should not be deemed covered by the Act without sufficient allegations of

coverage. Accordingly, Count V should be dismissed.

        IV.      PLAINTIFF’S EQUAL PAY ACT CLAIM IS BARRED BY THE
                 STATUTE OF LIMITATIONS.

        Count V purports to allege a claim pursuant to the Equal Pay Act because plaintiff

believes that Local 5 “retaliated against Berry by terminating her employment and ending a lease

agreement with Local 36 in an effort to damage her employment relationship.” (FAC ¶86, Doc.

10). This claim is barred by the statute of limitations.

        “Under a Rule 12(b)(6) motion to dismiss, the Court shall dismiss a claim if the

complaint shows conclusively on its face that the action is indeed time-barred.” City of

Cuyahoga Falls v. Johnson Controls, Inc., No. 5:18-CV-1130, 2019 WL 1116006, at *3 (N.D.

3
  Many other courts have dismissed FLSA and Equal Pay Act cases which fail to allege facts that allow a plausible
inference of coverage. See Perez v. Muab, Inc., No. 10-62441-CIV-COHN, 2011 WL 845818 (S.D. Fla. Mar. 7,
2011); Rushton v. Eye Consultants of Bonita Springs, No. 2:10-CV-357-FTM-29, 2011 WL 2601245, at *2 (M.D.
Fla. June 30, 2011).

                                                        8
     Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 11 of 18. PageID #: 107




Ohio Mar. 11, 2019).

         The applicable statute of limitations, 29 U.S.C. § 255(a), provides that an Equal Pay Act

claim “shall be forever barred unless commenced within two years after the cause of action

accrued, except that a cause of action arising out of a willful violation may be commenced within

three years after the cause of action accrued.”

             A.       Count V Is Barred By the Two-Year Statute of Limitations.

         The latest plaintiff’s claim could have accrued was when she was terminated on August

9, 2017. (FAC ¶32, Doc. 10). However, the complaint was not filed until July 1, 2020, more than

two years later.4 Accordingly, applying the two-year limitation, Count V is time-barred.5

             B.       Count V Fails to State a Claim for a Willful Violation of the EPA.

         Plaintiff attempts to extend the limitations period to three years by making the conclusory

allegation that “Local 5’s violations of the Equal Pay Act were willful.” (FAC ¶89, Doc. 10).

However, this conclusory allegation is insufficient to state a claim for a willful violation pursuant

to the standards set forth in Twombly and Iqbal, and, thereby trigger the three-year period,.

         Courts in this district have applied Twombly and Iqbal to dismiss claims which fail to set

forth facts sufficient to plausibly infer willfulness. In Scheck v. Maxim Healthcare Servs., Inc.,

333 F. Supp. 3d 751 (N.D. Ohio 2018), the district court found that a conclusory allegation of

willfulness was insufficient. The court set forth the applicable legal standard as follows:


4
 Plaintiff also alleges that Local 5 retaliated against her by terminating a lease agreement with Tile Layers Local 36.
(FAC ¶86, Doc. 10). Although plaintiff does not allege that Tile Layers 36 was a Title VII “employer,” or that she
was discharged by Local 36 or suffered any cognizable damage due to the alleged lease termination, this claim is
also barred by the statute of limitations. The alleged retaliation occurred on January 19, 2018 (id. ¶44, Doc. 10),
more than two years prior to the filing of the complaint.
5
 That plaintiff filed an administrative claim with the EEOC does not affect the statute of limitations. A plaintiff
does not need to exhaust administrative remedies in order to bring an Equal Pay Act claim. “[A] plaintiff cannot
defer filing such [Equal Pay Act] claims until she has finished exhausting related claims under Title VII,” because
Equal Pay Act claims must be brought within two years. McGuirk v. Swiss Re Fin. Servs., Corp., No. 14 CIV. 9516
(CM), 2016 WL 10683305, at *10 (S.D.N.Y. June 17, 2016), aff'd, 699 F. App'x 55 (2d Cir. 2017).

                                                          9
    Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 12 of 18. PageID #: 108




       For an FLSA violation to be considered willful, a plaintiff must show “that the
       employer knew or showed reckless disregard for the matter of whether its conduct
       was prohibited by statute.” McLaughlin v. Richland Shoe Co., 486 U.S. 128, 130
       (1988). Noncompliance with the FLSA that is merely negligent, even if
       unreasonable, is not considered willful. Id. at 135 n. 13. Indeed, allegations of
       willfulness “must be far stronger” than a mere allegation that a defendant “knew
       or had reason to know” of its alleged FLSA violations.

Id. at 758. The plaintiff had alleged that the defendant “was aware” of its obligation to pay

overtime, “did not act in good faith or reliance upon any” legal authority in failing to pay

overtime, and acted “willfully.” Id.

       The court found that the plaintiff’s allegations were insufficient because “none of these

statements rise above rote and conclusory legal allegations, or amount to ‘facts’ about the

defendant’s mental state.” Id. at 758-759. “Because Plaintiff has pled nothing more than

conclusory assertions about Maxim’s willfulness, and because Plaintiff has failed to plead any

state-of-mind allegations that are plausible on their face, the Complaint’s allegations of

willfulness are insufficient to meet the Iqbal/Twombly pleading standard.” Id. at 759.

       Similarly, in Stout v. FedEx Ground Package Sys., Inc., No. 3:14-CV-02169, 2015 WL

7259795 (N.D. Ohio Nov. 17, 2015), the district court found the allegations of willfulness

insufficient, and that plaintiffs’ claims were barred by the statute of limitation.

       [T]he Plaintiffs’ allegations of willfulness are no more than legal conclusions. The
       Plaintiffs allege only that (1) they were employees, (2) FedEx knew the FLSA
       requires it to determine whether the Plaintiffs were employees or independent
       contractors, (3) FedEx classified the Plaintiffs as independent contractors, and (4)
       FedEx did so willfully. The First Amended Complaint does not contain any
       factual allegations about FedEx’s mental state which could support a plausible
       inference of willfulness.

Id. at *4. The court found the allegation that “FedEx ‘was aware of its requirements under the

FLSA’” and had previously been sued was insufficient “because it seeks to apply a negligence

standard plainly rejected by the Supreme Court in” McLaughlin v. Richland Shoe Co., 486 U.S.



                                                  10
     Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 13 of 18. PageID #: 109




128, 133 (1988). Id. at *5.6 Courts in other jurisdictions have reached the same conclusion.7

         Plaintiff’s allegations do not meet the Twombly/Iqbal standard. The FAC simply alleges

that Local 5 “knew” that terminating Berry’s employment was a violation of the EPA and “acted

with reckless disregard to compliance with the” EPA. (FAC ¶¶ 87-88, Doc. 10). And Paragraph

89 simply alleges that “Local 5’s violations of the Equal Pay Act were willful.” (Id., ¶ 89). These

are the bare bones rote allegations that courts have found insufficient to survive a Rule 12(b)(6)

motion. Non-willful violations are not enough.8

         The gist of plaintiff’s claim is that she was hired as “an office secretary” (FAC ¶9, Doc.

10), but that she should have been paid as much as “Dennis Rahe, the financial secretary of

Local 5.” (Id. ¶12). While Local 5 denies any violation of the EPA, plaintiff alleges no facts

sufficient to establish that the Union acted willfully by paying an office secretary less than the

6
  The court in Stout cited the Sixth Circuit’s decision in Katoula v. Detroit Entm't, LLC, 557 F. App'x 496 (6th Cir.
2014) which affirmed a district court’s dismissal of an FMLA claim for willful interference, applying the
Twombly/Iqbal standard. Like the EPA, the FMLA provides a two-year statute of limitations, but extends the period
to three years for willful violations. 29 U.S.C. § 2617(c). The Sixth Circuit found that “after the Supreme Court’s
decisions in Iqbal and Twombly, a plaintiff must do more than make the conclusory assertion that a defendant acted
willfully. The Supreme Court specifically addressed state-of-mind pleading in Iqbal, and explained that Rule 9(b) -
which allows a plaintiff to plead ‘[m]alice, intent, knowledge, and other conditions of a person’s mind ...
generally’—does not give a plaintiff license to ‘plead the bare elements of his cause of action ... and expect his
complaint to survive a motion to dismiss.’” Id. at 498. The Sixth Circuit found that the plaintiff’s theory of the case,
“while not outside of the realm of the possible, is not supported by enough facts so as to make it plausible as
required by Iqbal and Twombly.” Id. at 499. See Crugher v. Prelesnik, 761 F.3d 610, 617 (6th Cir. 2014) (allegation
of willfulness insufficient where not supported by facts); Roller v. Brennan, No. 2:17-CV-241, 2018 WL 4405834,
at *4 (S.D. Ohio Sept. 17, 2018) (claim dismissed as time-barred due to insufficient allegations of willfulness to
extend limitation period); Hensler v. Quality Temp. Servs., Inc., No. 16-CV-11210, 2016 WL 3137820, at *3 (E.D.
Mich. June 6, 2016) (dismissing claim as untimely due to insufficient allegations of willfulness where supervisor
told plaintiff “your diabetes is your problem”).
7
 See Jelks v. Newark Cmty. Healthcare Ctr., No. CIV.A. 13-886 JLL, 2013 WL 3821559, at *3-4 (D.N.J. July 23,
2013) (allegations of willfulness insufficient and speculative under Twombly/Iqbal); Robinson v. Ctr. for Disease
Control & Prevention, No. CIV. L-07-2102, 2008 WL 8987439, at *3-4 (D. Md. Sept. 25, 2008) (allegations of
willfulness conclusory and insufficient to raise a plausible claim of willfulness).
8
  In McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988), the Supreme Court found that Congress “adopted
a two-tiered statute of limitations” because “Congress intended to draw a significant distinction between ordinary
violations and willful violations.” Id. at 132. The Court rejected a standard of willfulness that “merely requires that
an employer knew that the FLSA ‘was in the picture,’” because such a standard “virtually obliterates any distinction
between willful and nonwillful violations,” such that “the normal 2-year statute of limitations would seem to apply
only to ignorant employers, surely not a state of affairs intended by Congress.” Id. at 132-133. The Court
emphasized that conduct was not willful if it was “merely negligent.” Id. at 133.

                                                          11
       Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 14 of 18. PageID #: 110




financial secretary of Local 5, an officer of the Union. Further, when plaintiff complained about

her pay, Local 5 did not immediately terminate her, but instead referred the matter to counsel

who responded to plaintiff. (Id. ¶¶ 30, 32). These facts are insufficient to give rise to a plausible

inference that Local 5 acted willfully with respect to the violations alleged by the plaintiff.

Accordingly, the two-year limitation period applies, and Count V should be dismissed.

           V.       PLAINTIFF’S STATE DISCRIMINATION AND RETALIATION
                    CLAIMS FAIL TO STATE A CLAIM AGAINST LOCAL 5 AS A
                    LABOR ORGANIZATION.

           Plaintiff’s original complaint alleged state claims in Counts III and IV against Local 5 as

her “employer.” (Complaint ¶65, Doc. 1). As Local 5 established in its prior motion, plaintiff

failed to allege facts establishing that Local 5 was an “employer” pursuant to Ohio Rev. Code.

§4112.01(A)(2), defining an “employer” as a “person employing four or more persons.” (Motion

at 11-13, Doc. 5, PageID# 45-47). Uncontradicted evidence submitted with Local 5’s motion

established that that Local 5 had, at most, two employees. (Id.).

           Plaintiff, realizing that Local 5 is not an “employer” under Ohio law, has now amended

her state claims to allege that Local 5 is not her employer, but is “a labor organization as defined

by R.C. §4112.01(A)(4).” (FAC ¶66, Doc. 10). However, despite now pursuing Local 5 as a

“labor organization,” plaintiff alleges in Count III that Local 5’s conduct was a violation of Ohio

Rev. Code §4112.02(A) (FAC ¶72, Doc. 10), which only applies to “employers.”9 Since plaintiff

now admits that Local 5 is not an “employer,” Count III should be dismissed.


9
    The statute provides that “[i]t shall be an unlawful discriminatory practice:

           (A) For any employer, because of the race, color, religion, sex, military status, national origin,
           disability, age, or ancestry of any person, to discharge without just cause, to refuse to hire, or
           otherwise to discriminate against that person with respect to hire, tenure, terms, conditions, or
           privileges of employment, or any matter directly or indirectly related to employment.

(Emphasis added).


                                                            12
        Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 15 of 18. PageID #: 111




           Count IV, alleging retaliation under Ohio law, also fails to state a claim. Ohio Rev. Code

§§ 4112.02(I) provides that “[i]t shall be an unlawful discriminatory practice”

           (I)     For any person to discriminate in any manner against any other person
           because that person has opposed any unlawful discriminatory practice defined in
           this section or because that person has made a charge, testified, assisted, or
           participated in any manner in any investigation, proceeding, or hearing under
           sections 4112.02 to 4112.07 of the Revised Code

(Emphasis added). An “unlawful discriminatory practice” is “any act prohibited by section

4112.02, 4112.021, or 4112.022 of the Revised Code.” Ohio Rev. Code §4112.01(A)(8).

           The FAC does not allege an “unlawful discriminatory practice” or “any act prohibited by

section 4112.02, 4112.021, or 4112.022 of the Revised Code.” Accordingly, the FAC fails to

state a claim for retaliation under Ohio law.

           Finally, plaintiff does not allege a violation of Ohio Rev. Code §4112.02(C) which

prohibits labor organizations from discriminating against members.10 Plaintiff does not allege

that she was a member, or applied for membership, in Local 5.11 Accordingly, Counts III and IV

should be dismissed.

           VI.      THE FAC FAILS TO STATE A CLAIM FOR INTENTIONAL INFLICTION
                    OF EMOTIONAL DISTRESS.


10
     Ohio Rev. Code §4112.02(C) provides that “[i]t shall be an unlawful discriminatory practice”

           (C) For any labor organization to do any of the following:
           (1) Limit or classify its membership on the basis of race, color, religion, sex, military status,
           national origin, disability, age, or ancestry;
           (2) Discriminate against, limit the employment opportunities of, or otherwise adversely affect the
           employment status, wages, hours, or employment conditions of any person as an employee
           because of race, color, religion, sex, military status, national origin, disability, age, or ancestry.
11
  The Ohio Supreme Court has held that “federal case law interpreting Title VII of the Civil Rights Act of 1964,
Section 2000(e) et seq., Title 42, U.S. Code, is generally applicable to cases involving alleged violations of R.C.
Chapter 4112.” Little Forest Med. Ctr. of Akron v. Ohio Civ. Rights Comm., 61 Ohio St. 3d 607, 609-10, 575 N.E.2d
1164, 1167 (1991). Accordingly, as discussed in Part I of this memorandum, a plaintiff suing a labor organization as
an employer cannot evade the statutory requirements for employer liability by alleging that the defendant is a labor
organization. See Warnsley v. Toledo Bd. of Edn., Lucas App. No. L–10–1219, 2011-Ohio-3134, ¶ 47 (labor
organization not liable pursuant to Section 4112.02(A) unless plaintiff proves that labor organization is an
“employer”).

                                                             13
     Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 16 of 18. PageID #: 112




        The three elements of an intentional infliction of emotional distress claim are:

        (1) That the defendant intended to cause the plaintiff serious emotional distress,
        (2) That the defendant’s conduct was extreme and outrageous, and
        (3) That the defendants conduct was the proximate cause of the plaintiff’s serious
        emotional distress.”

Mikan v. Arbors at Fairlawn Care, L.L.C., No. 5:15 CV 250, 2015 WL 5604666, at *3 (N.D.

Ohio Sept. 23, 2015). “Liability can only be found where conduct is ‘so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Id.

        Plaintiffs in discrimination cases cannot state a claim for intentional infliction of

emotional distress (“IIED”) by reciting the elements of the claim without alleging specific facts

establishing each element. In Anders v. Dolgencorp, LLC, No. 5:11 CV 2098, 2011 WL 6338837

(N.D. Ohio Dec. 19, 2011), the court found that allegations that only “parrot[s] the bare elements

of a claim of IIEB” is legally insufficient and subject to Rule 12(b)(6) dismissal. “This is

precisely the type of pleading that Twombly and Iqbal addressed as insufficient. This complaint

provides no additional facts to support the IIED claim.” Id. at 3. “[A]n employee’s termination,

even if based upon discrimination, does not rise to the level of ‘extreme and outrageous conduct’

without proof of something more. If such were true, then every discrimination claim would

simultaneously become a cause of action for the intentional infliction of emotional distress.”

Godfredson v. Hess & Clark, Inc., 173 F.3d 365, 375–76 (6th Cir.1999).12

        Paragraphs 92 through 95 of the FAC are as bare bones allegations as can be imagined.


12
  See Harris v. Pentair Flow Techs., LLC, No. 1:19-CV-2180, 2020 WL 2558028, at *7 (N.D. Ohio May 20, 2020)
(“Harris cannot sustain an IIED claim by merely alleging that the facts underlying his age discrimination claims
were done intentionally”); Booker v. Coca-Cola Bottling Co., No. 1:19-CV-2623, 2020 WL 1322831, at *3 (N.D.
Ohio Mar. 20, 2020) (“[w]hile Booker recites several of these elements, he does not provide a single fact to suggest
that Coca-Cola - or any defendant - intended to cause him serious emotional distress”); Kovac v. Superior Dairy,
Inc., 930 F. Supp. 2d 857, 870-71 (N.D. Ohio 2013). See also Braun v. Ultimate Jetcharters, Inc., No. 5:12CV1635,
2013 WL 623495, at *12 (N.D. Ohio Feb. 19, 2013), aff'd sub nom. Braun v. Ultimate Jetcharters, LLC, 828 F.3d
501 (6th Cir. 2016).

                                                        14
    Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 17 of 18. PageID #: 113




(FAC ¶¶92-95, Doc. 10). The allegations include no facts at all and simply parrot the elements of

the tort. Accordingly, Count VI should be dismissed for failure to state a claim.

   VII.    ALTERNATIVELY, SHOULD THE COURT DISMISS THE FEDERAL CLAIMS
           AND NOT WISH TO RESOLVE THE STATE LAW CLAIMS, THE COURT
           SHOULD DECLINE TO EXERCISE SUPPLEMENTAL JURISDICTION OVER
           PLAINTIFF’S STATE LAW CLAIMS.

       28 U.S.C. § 1367(c)(3) provides that “district courts may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if the district court has dismissed all

claims over which it has original jurisdiction.” The court’s decision to exercise supplemental

jurisdiction depends on “judicial economy, convenience, fairness, and comity.” Blakely v. United

States, 276 F.3d 853, 863 (6th Cir. 2002).

       There is no diversity between the parties, and, therefore, no basis for this Court to

exercise original jurisdiction once the federal claims are dismissed. Accordingly, this Court has

discretion to dismiss the state claims and allow them to be considered, if at all, in the state courts.

                                          CONCLUSION

       For the reasons set forth hereinabove, Defendant’s Motion to Dismiss should be granted.

                                                       Respectfully submitted,

                                                       GOLDSTEIN GRAGEL LLC

                                                       /s/ Richard L. Stoper, Jr.
                                                       Joyce Goldstein, Esq. (OH #0029467)
                                                       jgoldstein@ggcounsel.com
                                                       Richard L. Stoper, Jr. (OH #0015208)
                                                       rstoper@ggcounsel.com
                                                       1111 Superior Avenue E., Suite 620
                                                       Cleveland, Ohio 44114
                                                       (216) 771-6633
                                                       (216) 771-7559 (fax)

                                                       Attorneys for Defendant Bricklayers AFL-
                                                       CIO Local Union 5



                                                  15
    Case: 1:20-cv-01453-KBB Doc #: 12 Filed: 09/18/20 18 of 18. PageID #: 114




                             CERTIFICATE OF COMPLIANCE

       I hereby certify that this case is not assigned to any track, and that this brief complies

with the 20-page limitation for unassigned cases set forth in Local Rule 7.1(f).

                                                          /s/ Richard L. Stoper, Jr.
                                                      RICHARD L. STOPER, JR.

                                                      Attorney for Defendant Bricklayers AFL-CIO
                                                      Local Union 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I electronically filed the foregoing using the

ECF system, which will send notification of such filing by operation of the Court’s electronic

systems. Parties may access this filing via the Court’s electronic system.


                                                          /s/ Richard L. Stoper, Jr.
                                                      RICHARD L. STOPER, JR.

                                                      Attorney for Defendant Bricklayers AFL-CIO
                                                      Local Union 5




                                                 16
